While I concur in the majority's decision to reverse the judgment of the trial court, I do so because the language of the agreements at issue does not unambiguously support the interpretation the trial court ascribed to it. Nonetheless, I do not read appellant's assignment of error, and the argument in support of it, to ask this court to determine whether the language of the agreements unambiguously supports a different interpretation. To the extent the majority purports to determine that issue as well, and finds the language is not unambiguous with respect to any interpretation, I do not join in the majority opinion because it addresses an issue not before us.